UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------X
LONG ISLAND NEUROLOGICAL
ASSOCIATES, P.C.,

                                   Plaintiff,                     MEMORANDUM AND ORDER
                                                                    2:18-cv-81 (DRH)(AYS)

        - against –

HIGHMARK BLUE SHIELD and REED
SMITH LLP,

                                    Defendants.
-------------------------------------------------------X

APPEARANCES

NAN GEIST FABER, P.C.
Attorney for Plaintiff
996 Dartmouth Lane
Woodmere, NY 11598
By:    Nan Geist Faber, Esq.

AXELROD LLP
Attorney for Plaintiff
800 Third Avenue, Suite 2800
New York, NY 10022
By:    Robert J. Axelrod, Esq.

CHIESA SHAHINIAN & GIANTOMASI PC
Attorneys for Defendants
11 Times Square, 31st Floor
New York, NY 10036
By:    Adam K. Derman, Esq.
       Scott Craig Hollander, Esq.

HURLEY, Senior District Judge:

                                             INTRODUCTION

        Plaintiff Long Island Neurological Associates, P.C. (“Plaintiff”) brought this action

against Defendants Highmark Blue Shield (“Highmark”) and Reed Smith LLP (“Reed Smith,”



                                                  Page 1 of 11 
 
collectively “Defendants”) for under-reimbursement for surgical services pursuant to the

Employment Retirement Income Security Act. (Am. Compl. ¶¶ 1, 8.)

       Presently before the Court is Defendants motion to dismiss pursuant to Fed. R. Civ. P.

(“Rule”) 12(b)(1) and Rule 12(b)(6).

                                       BACKGROUND

       The following relevant facts come from the Amended Complaint (“Am. Compl.”) and are

assumed true for purposes of this motion.

       This matter concerns a 4-year old girl (“Patient”) who is allegedly insured through a

Group Benefits Program sponsored by Defendant Reed Smith. (Am. Compl. ¶ 1 – 2.)

Defendant Highmark is the “Claims Administrator” and the “Third-Party Administrator” for

Reed Smith’s insurance plan (“Plan”). (Id.¶ 1, 12). On January 12, 2016, the Patient was

admitted to Cohen Children’s Medical Center in New Hyde Park (“Hospital”) with multiple

sutural synostosis and degenerating cranial deformity. (Id.¶ 3.) A physician, Dr. Schneider,

examined the Patient and determined she required surgery to treat her condition. (Id.) Dr.

Schneider performed the surgery the same day. (Id. ¶ 17.) Dr. Schneider was the only pediatric

neurosurgeon with privileges at the Hospital who could perform the complex surgery the Patient

required, which is to say that there were no “in-network” surgeons who could perform the

surgery at the Hospital. (Id. ¶ 34.) In fact, Defendant Highmark has no in-network pediatric

neurosurgeons anywhere in Nassau County. (Id. ¶ 35.)

       Plaintiff subsequently submitted an invoice that it summarizes as follows: “(i) CPT Code

21175 with modifier 80 in the amount of $24,166.50, but Highmark allowed only $888.23

thereof; (ii) CPT Code 15732 (2 units at $16,500 each) in the total amount of $33,000, but

Highmark allowed only $2,461.10 thereof; and (iii) CPT Code 61559 with a modifier 22 in the



                                            Page 2 of 11 
 
amount of $66,000, but Highmark allowed only $5,489.70 thereof.” (Id.) In other words, out of

the $123,166.50 billed, the total amount allowed was $8,839.03. (Id. ¶ 19.) Defendant

Highmark’s explanation of benefits dated February 29, 2016 stated that Plaintiff was out of

network and that the Patient was responsible for the amount not covered. (Id. ¶ 20.) Plaintiff

filed an initial appeal on April 7, 2016, explaining that the rates were based on the “usual and

customary treatment charges for the specialty and the geographic region where the treatment was

provided.” (Id. ¶ 21.) Plaintiff requested the applicable policy language that justified the

reduction as well as the data used to establish the reduction rate. (Id.) Defendant Highmark

never provided the additional documentation requested and denied the request for additional

reimbursement. (Id. ¶ 22.)

        Plaintiff filed a Second Level Appeal on October 7, 2016, reiterating that it had never

received the applicable fee schedule or policy guidelines to support the payment method. (Id.

¶ 23.) Defendant Highmark denied the Second Level Appeal on October 7, 2016, again failing

to provide any of the requested information. (Id. ¶ 25.) On January 6, 2017, Highmark sent a

letter to Plaintiff indicating that the Patient was only entitled to two levels of appeal and that all

appeals were exhausted. (Id. ¶ 25.) In this letter, Defendant Highmark further stated that when

covered services are provided outside of the geographic area by non-participating providers, the

Plan allowance is based upon the prices established by the local Highmark licensee. (Id.)

Plaintiff alleges that Defendant Highmark established the rates. (Id.)

        Around this time, Dr. Schneider sent a letter explaining the surgery to Defendant

Highmark. (Id. ¶ 26.) On February 21, 2017, Defendant Highmark responded to Dr. Schneider’s

letter stating that the claim was reviewed and that the additional information submitted by Dr.

Schneider did not substantiate the complexity or necessity for extended time to warrant



                                             Page 3 of 11 
 
additional reimbursement. (Id.) In all of Defendant Highmark’s communications with Plaintiff

and its employees, Highmark never explained how it processed the claim or the terms of the

Summary Plan Description (“SPD”) that controlled. (Id. ¶

       On April 5, 2017, Plaintiff’s outside counsel sent an appeal letter to Defendant Highmark

requesting that it reprocess the claim. (Id. ¶ 28.) Defendant Highmark did not respond for

almost eight months – finally sending a letter on December 4, 2017, stating that the claim was

“processed correctly in accordance with the non-contracted provider allowance established under

the member’s benefits agreement[.]” (Id.) Highmark did not provide a copy of the referenced

agreement. (Id.) At some time between the surgery in 2016 and the time this action was

commenced, the Patient’s parents signed an Assignment of Insurance Benefits that gave Plaintiff

the right to file claims and appeals, and institute necessary litigation on the Patient’s behalf. (Id.

¶ 45.) The Patient further designated Plaintiff her Authorized Representative under 29 C.F.R.

§ 2560.5031(b)(4). (Id.)

       Plaintiff commenced the instant action on December 8, 2017, by filing a Complaint in

State Court. On January 5, 2018, Defendant Highmark removed the action to Federal Court.

Plaintiff filed an Amended Complaint on February 28, 2018, and Defendants Highmark and

Reed Smith moved to dismiss the action on June 19, 2018. On June 22, 2018, Plaintiff requested

leave to file a sur-reply on the single issue of whether the Administrative Service Agreement

(“ASA”) is an ERISA Plan Document. The Court granted such leave and Plaintiff filed its sur-

reply on July 20, 2018. The Court will analyze this threshold question first.




                                             Page 4 of 11 
 
                                           DISCUSSION

    I.      Whether the ASA is a Plan Document

         Defendants’ entire argument advanced in support of this motion to dismiss hinges on

their assertion that the anti-assignment provision in the ASA precludes assignment by the Patient

of her rights to Plaintiff. (See Reply Mem. in Supp. [ECF No. 21] at 2.) Plaintiff asserts that the

ASA was never distributed or available to the Patient or other Plan beneficiaries. (Sur-reply

[ECF No. 24] at 3.) Defendants do not say otherwise in any of their papers. Moreover,

Defendants effectively concede that there is no anti-assignment provision in the SPD that was

provided to Plaintiff’s family as beneficiaries of the Plan. Plaintiff, in turn, concedes that if there

is a valid anti-assignment provision that is applicable, Plaintiff is barred from bringing the instant

action. (See Mem. in Opp [ECF No. 20] at 4.) Thus, the determinative question in this matter is

whether the anti-assignment provision in the ASA applies to the Patient’s assignment of her

rights and benefits under the Plan.

         As an initial matter, the Court notes that there is a dispute over whether Third Circuit or

Second Circuit case law should control. Defendants argue that the ASA provides that

Pennsylvania substantive law should apply, so the Court should look to Third Circuit precedent.

(Mem. in Supp. at 4.) Plaintiff, on the other hand, cites to Second Circuit precedent throughout

its papers. (See, e.g., Mem. in Opp. at 4 et seq.) Neither side provides the Court with any

authority as to whether the Pennsylvania choice of law provision extends to how this Court

should interpret an ERISA document – an inquiry that falls squarely within the purview of

federal law. However, the Court need not decide this issue for apparently neither Circuit has

decided the question of whether an ASA is a plan document for these purposes.




                                             Page 5 of 11 
 
       The Third Circuit has recently held that “anti-assignment clauses in ERISA-governed

health insurance plans as a general matter are enforceable.” Am. Orthopedic & Sports Medicine

v. Independence Blue Cross Blue Shield, 890 F.3d 445, 453 (3d Cir. 2018). Likewise, the

Second Circuit has held that “an assignment is ineffectual if the [ERISA benefit] plan contains

an unambiguous anti-assignment provision.” McCulloch Orthopaedic Surgical Svcs., PLLC v.

Aetna Inc., 857 F.3d 141, 147 (2d Cir. 2017) (quoting Physicians Multispecialty Grp. v. Health

Care Plan of Horton Homes, Inc., 371 F.3d 1291, 1295 (11th Cir. 2004)) (internal quotation

marks omitted). However, neither the Second nor the Third Circuit has decided whether an ASA

is a “Plan Document” under ERISA such that an anti-assignment provision in an ASA would be

binding on Plan participants. Accordingly, the Court looks elsewhere for guidance.

       For ERISA-purposes, a plan document “is one which a plan participant could read to

determine his or her rights or obligations under the plan” and not one that merely “memoralize[s]

the obligations [the administrator] and Defendant Company owed to each other.” Local 56,

United Food and Commercial Workers Union v. Campbell Soup Co., 898 F. Supp. 1118, 1136

(D.N.J. 1995); Askew v. R.L. Reppert Inc., 2016 WL 447050 (E.D. Pa. Feb. 5, 2016) aff'd, 721 F.

App’x 177 (3d Cir. 2017) (quoting the same); see also Normann v. Amphenol Corp., 956 F.

Supp. 158, 162 (N.D.N.Y. 1997) (quoting Curtiss-Wright Corp. v. Schoonejongen, 115 S. Ct.

1223, 1230 (1995); 29 U.S.C. § 1102(a)(1) & (b)4(4)) (“ERISA requires that ‘[e]very employee

benefit plan . . . be established and maintained pursuant to a written instrument’ and ‘specify the

basis on which payments are made . . . from the plan.’[] The purpose of the written documents

requirement is to allow an employee ‘on examining the plan documents, [to] determine exactly

what his rights and obligations are under the plan’”)).




                                            Page 6 of 11 
 
       The Seventh Circuit has directly considered the question at bar and decided that an “ASA

is not a ‘plan document’ for purposes of holdings its terms against a plan participant or

beneficiary.” Fritcher v. Health Care Service Corp., 301 F.3d 811, 817 (7th Cir. 2002) (citing

Local 56, 898 F. Supp. at 1136). The First Circuit has also considered whether the Court could

look to an ASA to cure ambiguity, and found that “[a]ny terms that concern the relationship

between the claims administrator and the beneficiaries cannot be held against the beneficiaries

where, as here, the terms appear in a financing arrangement between the employer and the claims

administrator that was never seasonably disseminated to the beneficiaries against whom

enforcement is sought.” Stephanie C. v. Blue Cross Blue Shield of Mass. HMO Blue, Inc., 813

F.3d 420, 429 (1st Cir. 2016) (citing Fritcher, 301 F.3d at 817).

       Other district courts across the country have similarly found that an ASA or ASA-type

agreement is not a plan document. See, e.g., Miller v. PNC Financial Svcs. Group, Inc., 278 F.

Supp.. 3d 1333, 1350 (S.D. Fl. 2017) (citing Fritcher for the assertion that an ASA is not a plan

document and therefore could not constitute a grant of discretion); Erlandson v. Liberty Life

Assur. Co. of Boston, 320 F. Supp. 2d 501, 509 (N.D. Tex. 2004) (explaining that an

administrative services contract that was not provided to plan participants could not, “therefore,

be considered a part of an ERISA plan”); Mirick v. Prudential Ins. Co. of Am., 100 F. Supp. 3d

1094, 1097 (W.D. Wash. 2015) (An “ASA [is] generally not considered part of the ERISA

plan”); Rada v. Cox Enterprises, Inc., 2012 WL 3262867, at *4 (D. Nev. Aug. 7, 2012) (“Aetna

contends that its termination should be reviewed under an abuse of discretion standard because

of language in the Administrative Services Contract between Aetna and [the employer]

conferring discretionary power upon Aetna. . . . The Administrative Services Contract cited to by

Aetna is not part of the plan, integrated or otherwise, and is not distributed to employees. It does



                                            Page 7 of 11 
 
not confer discretionary authority on Aetna for reviewing Plaintiff’s claims”); Trustees of

Colorado Laborers Health & Welfare Trust Fund v. Am. Ben. Plan. Adm’rs, Inc., 2006 WL

2632308, at *5 (D. Colo. Sept. 13, 2006) (“While Defendant is named as a ‘fiduciary’ in the

ASA, such an administrative services agreement is not a ‘plan instrument.’ A plan instrument is

a written document that establishes and maintains an ERISA plan. See ERISA § 403(a)(1) . . . In

the present case, two plan instruments exist: the original Trust Agreement and the Restated Plan

Document. Significantly, Defendant is not named as a fiduciary in either instrument. . . . Based

on the evidence presented, the court rejects Plaintiffs unsupported assertion that Defendant is a

‘named fiduciary’ under ERISA § 402(a)”) (internal citations omitted); L & W Associates

Welfare Ben. Plan v. Estate of Wines ex rel. Wines, 2014 WL 117349, at *8 (E.D. Mich. Jan. 13,

2014) (“The Court rejects the Estates’ suggestion that the [Administrative Services Contract

(“ASC”)] is the underlying ERISA plan document. The ASC is a contract between BCBSM [the

claims administrator] and L & W that governs the relationship between those parties. It contains

no benefit-defining language, does nothing to apprise plan participants of their benefits or rights

under the Plan and is not a Plan document”); Briscoe v. Preferred Health Plan, Inc., 2008 WL

4146381, at *3 (W.D. Ky. Sept. 3, 2008) (“[T]he Plaintiffs urge, we think correctly, that the

Administrative Services Agreement which was entered into between [the employer] and [the

claims administrator] for the management of the Plan is not a Plan Document. It is a private

contract between the employer and its third-party administrator”); Wimmer v. Hewlett-Packard

Co., 2009 WL 10670689, at *3 (N.D. Ga. Apr. 21, 2009) (discussing the disclosure of documents

during discovery and noting in dicta that “the ASA is not a standard ERISA plan document

insofar as it does not establish or delineate the rights of the Plan beneficiaries; it merely defines

the contractual relationship between [the employer] and [the claims administrator]”). Reading



                                             Page 8 of 11 
 
these cases together, there appears to be a consensus that an ASA is not an ERISA plan

document and, therefore, a Plan beneficiary is not bound by its terms.

          Here, Defendants insist that the anti-assignment clause in the ASA prohibits the Patient

from assigning her rights under the Plan even though there is no such clause in the SPD, or

presumably in any other ERISA Plan document based on Defendants’ failure to demonstrate

otherwise. Defendants cite to two cases in the Third Circuit that have upheld anti-assignment

provisions, but they are readily distinguishable as the relevant provisions are not solely

memorialized in ASAs. See Lehigh Valley Hosp. v. UAW Local 259 Social Security Dep’t., 1999

WL 600539, at *3 (E.D. Pa. Aug. 10, 1999) (upholding an anti-assignment provision in a plan

document); Atlantic Spinal Care v. Highmark Blue Shield, 2013 WL 3354433, at *2 (D.N.J. July

2, 2013) (dismissing an action in which the patient assigned her rights where “the applicable

health benefits plan contains a clear anti-assignment provision”). Accordingly, the Court rejects

Defendants’ argument and finds—as so many other courts have—that the ASA is not an ERISA

document and is not binding on the Patient.

    II.      Rule 12(b)(1) Motion to Denied

             A. Rule 12(b)(1) Legal Standard

          A case may properly be dismissed for lack of subject matter jurisdiction pursuant to Rule

12(b)(1) “when the district court lacks the statutory or constitutional power to adjudicate it.”

Makarova v. United States, 201 F.3d 110, 113 (2d Cir.2000). “In contrast to the standard for a

motion to dismiss for failure to state a claim under Rule 12(b)(6), a ‘plaintiff asserting subject

matter jurisdiction has the burden of proving by a preponderance of the evidence that it exists.’”

MacPherson v. State St. Bank & Trust Co., 452 F. Supp. 2d 133, 136 (E.D.N.Y. 2006) (quoting

Reserve Solutions Inc. v. Vernaglia, 438 F. Supp. 2d 280, 286 (S.D.N.Y. 2006)), aff’d, 273 F.



                                             Page 9 of 11 
 
App’x 61 (2d Cir. 2008); accord Tomaino v. United States, 2010 WL 1005896, at *1 (E.D.N.Y.

Mar. 16, 2010). “In resolving a motion to dismiss for lack of subject matter jurisdiction, the

Court may consider affidavits and other materials beyond the pleadings to resolve jurisdictional

questions.” Cunningham v. Bank of New York Mellon, N.A., 2015 WL 4101839, * 1 (E.D.N.Y.

July 8, 2015) (citing Morrison v. Nat’l Australia Bank, Ltd., 547 F.3d 167, 170 (2d Cir. 2008)).

              B. The Motion to Dismiss Pursuant to Rule 12(b)(1) is Denied

           Defendants argue that the Court should dismiss this action pursuant to Rule 12(b)(1)

because Plaintiff lacks standing to bring this suit in light of the ASA’s anti-assignment provision.

The Court has already found that this anti-assignment provision is not binding on the Patient.

Thus, when the Patient assigned her rights to Plaintiff, Plaintiff was vested with standing to bring

the instant action. As such, Defendants’ motion to dismiss pursuant to Rule 12(b)(1) is denied.

    III.      Rule 12(b)(6) Motion to Dismiss

           Defendants state in their introduction to their Memorandum in Support that they also

move to dismiss pursuant to Rule 12(b)(6). However, Rule 12(b)(6) is never mentioned again in

either their Memorandum in Support or in their Reply Memorandum in Further Support, and

they do not advance any arguments in support of such motion. As Defendants abandoned their

motion to dismiss pursuant to Rule 12(b)(6), it is denied.




                                             Page 10 of 11 
 
                                           CONCLUSION

       For the foregoing reasons, Defendants’ motion to dismiss pursuant to Rule 12(b)(1) and

Rule 12(b)(6) is denied in its entirety.

SO ORDERED.
Dated: Central Islip, New York
       March 20, 2019

                                                                    /s/                 _
                                                             Denis R. Hurley
                                                             United States District Judge




                                            Page 11 of 11 
 
